DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.  
 Analysis – Step 1
For instance, claim 1 recites a component monitoring system, inter alia, “a power source configured to provide power to the communication device, the switch, and a controller; and the controller configured to: determine whether the switch is actuated; generate, based on determining whether the switch is actuated, a message concerning the attachment status of the component; determine, after generating the message, a message transmission rate; and cause the communication device to wirelessly transmit the message according to the message transmission rate.”  Therefore, claim 1 is within at least one of the four statutory categories.  Independent claim 10 are analyzed similarly to claim 1.  
101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claims 1 and 10 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  
Claim 1 recites: 
“A component monitoring system comprising: an attachment means positioned on an interior portion of a component of a work machine and configured to engage with a sensor via a switch; and the sensor positioned on a portion of an adapter of the work machine that interfaces with the component, the sensor comprising: the switch configured to actuate when engaged with the attachment means; a communication device configured to wirelessly transmit at least one message concerning an attachment status of the component; a power source configured to provide power to the communication device, the switch, and a controller; and the controller configured to: determine whether the switch is actuated; generate, based on determining whether the switch is actuated, a message concerning the attachment status of the component; determine, after generating the message, a message transmission rate; and cause the communication device to wirelessly transmit the message according to the message transmission rate.”
The examiner submits that the foregoing bolded limitations constitute a “mathematical concept” because under its broadest reasonable interpretation, the claim covers well known the controller configured to: determine whether the switch is actuated; generate, based on determining whether the switch is actuated, a message concerning the attachment status of the component; determine, after generating the message, a message transmission rate; and cause the communication device to wirelessly transmit the message according to the message transmission rate” in the context of this claim encompasses general computing processes with insignificant post solution activity and nothing more.  Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” In the present case, the additional limitations beyond the above-noted abstract idea are as follows: “the controller configured to: determine whether the switch is actuated; generate, based on determining whether the switch is actuated, a message concerning the attachment status of the component; determine, after generating the message, a message transmission rate; and cause the communication device to wirelessly transmit the message according to the message transmission rate.”  For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.  Regarding the additional limitations of using a processor to determine whether the switch is actuated, a message concerning the attachment status of the component and causing the communication device to wirelessly transmit the message according to the message transmission rate, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05).  In particular, the processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of outputting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
 	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is 
 	101 Analysis – Step 2B 
 	Regarding Step 2B of the Revised Guidance, representative independent claims 1 and 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to cause the communication device to wirelessly transmit the message according to the message transmission rate amounts to nothing more than mere instructions to apply the exception using a generic computer component resulting in insignificant post solution activity.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Hence, the claim is not patent eligible. Therefore, claims 1 - 15 are ineligible under 35 USC §101.
 	However, subject matter in claims 16 are found to be sufficient in overcoming current 101 rejection if incorporated in Applicants subsequent response.  Specifically limitations relating to: “selectively causing, by the controller and based on the attachment status of the bucket tooth, one or more actions to be performed.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 and 10 -  20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lujan et al. (Pub. No.: US 2004/0227645 A1).
Regarding claim 1, Lujan discloses a component monitoring system comprising:
 	an attachment means positioned on an interior portion (Tooth 22, FIG. 1) of a component of a work machine (Mining bucket 14, FIG. 1) and configured to engage with a sensor via a switch (Magnet 45 and Reed Switch 56, FIG. 5 and ¶ 17); and 
 	the sensor positioned on a portion of an adapter of the work machine that interfaces with the component (45, FIG. 5) the sensor comprising: 
 	the switch configured to actuate when engaged with the attachment means (56, FIG. 5); 

 	a power source (battery 55, FIG. 2) configured to provide power to the communication device, the switch, and a controller (Circuit board 54, FIG. 2); and the controller configured to: 
 	determine whether the switch is actuated (“A magnet is secured to the movable member to actuate a switch inside the housing for energizing the electrical circuit and hence the antenna. Thus, upon movement of the metal (potentially losable) member a radio frequency signal generated by the electrical circuit is transmitted from the antenna to a remote location.” ¶ 5);
  	generate, based on determining whether the switch is actuated, a message concerning the attachment status of the component (Signal about the mining machine is about to lose a metal part ¶¶ 4-5); 
 	determine, after generating the message, a message transmission rate (radio frequency signal ¶ 5-6); and 
 	cause the communication device to wirelessly transmit the message according to the message transmission rate (¶ 17).

Regarding claim 2, Lujan discloses the component monitoring system, wherein the switch is a magnetic switch that includes at least one of: a reed switch; a Hall Effect sensor; or a magnetometer (Magnet, Reed switch, FIG. 2).
Regarding claim 3, Lujan discloses the component monitoring system, wherein the communication device includes at least one of: a wireless local area network (WLAN) component; a wireless personal area network (WPAN) component; a radio rate (RF) communication component (radio frequency, ¶ 4-6); or a cellular network connection component.

Regarding claim 4, Lujan discloses the component monitoring system, wherein the power source includes at least one of: a battery configured to provide electrical power to the communication device (55, FIG. 2); or an energy harvester configured to provide electrical power to the communication device, wherein the energy harvester is further configured to convert mechanical vibrations associated with operation of the component into electrical power.

Regarding claim 5, Lujan discloses the component monitoring system, wherein the power source includes a battery, and the message includes: information indicating a voltage status of the battery; and information indicating the attachment status of the component (¶¶ 16-17). 

Regarding claim 6, Lujan discloses the component monitoring system, wherein the controller, when generating the message concerning the attachment status of the component, is configured to: generate, based on determining that the switch is actuated, the message,
wherein the message indicates that the component has a positive attachment status (¶¶ 4-6).
Regarding claim 7, Lujan discloses the component monitoring system, wherein the controller, when generating the message concerning the attachment status of the component, is configured to: generate, based on determining that the switch is not actuated, the message,
wherein the message indicates that the component has a negative attachment status (¶¶ 4-6).

Regarding claim 8, Lujan discloses the component monitoring system, wherein the controller, when causing the communication device to wirelessly transmit the message according to the message transmission rate, is configured to: cause the message to be received by a different controller associated with the work machine (¶ 17).

Regarding claim 10, Lujan discloses a magnetic sensor (magnet, FIG. 2) associated with a bucket tooth (Tooth 22, FIG. 1) of a bucket of a work machine (Mining bucket 14, FIG. 1), the magnetic sensor comprising: 
 	a communication device (antenna 57, ¶ 17); 
 	a magnetic switch (¶ 17); and 
 	a controller (54, FIG. 2) configured to: determine whether the magnetic switch is actuated by a magnet associated with the bucket tooth (¶ 17); generate, based on determining whether the magnetic switch is actuated, a message concerning an attachment status of the bucket tooth; and cause the communication device to wirelessly transmit the message (“A magnet is secured to the movable member to actuate a switch inside the housing for energizing the electrical circuit and hence the antenna. Thus, upon movement of the metal (potentially losable) member a radio frequency signal generated by the electrical circuit is transmitted from the antenna to a remote location.” ¶ 5).

Regarding claim 11, Lujan discloses the magnetic sensor, wherein the controller, when generating the message concerning the attachment status of the bucket tooth, is configured to: generate, based on determining that the magnetic switch is actuated, the message, wherein the message includes information indicating that the bucket tooth is attached to an adapter of the work machine (¶¶ 4-6).
 
Regarding claim 12, Lujan discloses the magnetic sensor, wherein the controller, when generating the message concerning the attachment status of the bucket tooth, is configured to: generate, based on determining that the magnetic switch is not actuated, the message, wherein the message includes information indicating that the bucket tooth is not attached to an adapter of the work machine (¶¶ 16-17).

Regarding claim 13, Lujan discloses the magnetic sensor, wherein the magnetic sensor is configured to be positioned on a portion of an adapter of the bucket that interfaces with the bucket tooth (22, FIG. 1).

Regarding claim 14, Lujan discloses the magnetic sensor, wherein the magnetic sensor is configured to be positioned on a portion of the bucket tooth that interfaces with an adapter of the bucket (22, FIG. 1).
Regarding claim 15, Lujan discloses the magnetic sensor, wherein the controller, when causing the communication device to wirelessly transmit the message, is configured to: cause at least one component of the work machine to provide an alert concerning the attachment status of the bucket tooth (¶¶ 3-4).

Regarding claim 16, Lujan discloses a method, comprising: 	 
 	receiving, by a controller associated with a work machine and from a magnetic sensor, a message concerning an attachment status of a bucket tooth of a bucket of the work machine (¶ 17); 
 	determining, by the controller and based on the message, the attachment status of the bucket tooth (lost metal member ¶ 17); 
 	selectively causing, by the controller and based on the attachment status of the bucket tooth, at least one component of the work machine to provide an alert (alarm ¶ 4); and selectively causing, by the controller and based on the attachment status of the bucket tooth, one or more actions to be performed (transmitting signal to remote location ¶ 5).

Regarding claim 17, Lujan discloses the method, wherein selectively causing the at least one component of the work machine to provide the alert comprises at least one of: selectively causing, based on the attachment status of the bucket tooth, a light of the work machine to activate; selectively causing, based on the attachment status of the bucket tooth, a sound to be outputted via a speaker of the work machine; or selectively causing, based on the attachment 

Regarding claim 18, Lujan discloses the method, wherein the bucket tooth has a negative attachment status, and wherein the one or more actions include: causing operation of the bucket to cease; generating, after causing the bucket to cease operating, information indicating that the bucket tooth has the negative attachment status; causing the information to be displayed on a display of the work machine; receiving, after causing the information to be displayed on the display of the work machine, an acknowledgment indicating that an operator of the work machine reviewed the information; and causing, based on receiving the acknowledgment, the operation of the bucket to resume (¶¶ 4-6).

Regarding claim 19, Lujan discloses the method, wherein the bucket tooth has a negative attachment status, and wherein the one or more actions include: receiving one or more additional messages concerning the attachment status of the bucket tooth; processing the message and the one or more additional messages to identify a location of the bucket tooth; and causing a display of the work machine to display information indicating location information regarding the bucket tooth (¶¶ 16-18).


Regarding claim 20, Lujan discloses the method, wherein the one or more actions include: saving the message in a data structure; generating a report, based on one or more messages stored in the data structure, concerning the attachment status of the bucket tooth; and sending the report to another device (¶ 17).
 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/TYLER J LEE/            Primary Examiner, Art Unit 3663